Citation Nr: 0212443	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  99-11 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for plantar 
fasciitis of the right foot, currently evaluated as 20 
percent disabling. 

2.  Entitlement to an increased evaluation for plantar 
fasciitis of the left foot, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from January 1977 to 
December 1979 and from February 1988 to November 1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In an August 2002 written argument, submitted by the 
veteran's representative, he appeared to raise the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
This issue has not been developed for appellate review and is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.

2.  The veteran's plantar fasciitis of the right and left 
feet is not severe and is productive of no more than 
moderately severe impairment of each foot.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
service-connected plantar fasciitis of the right foot are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5284 (2001); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).

2.  The criteria for a rating in excess of 20 percent for 
plantar fasciitis of the left foot are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5284 
(2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. § 5103A (West Supp. 
2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his claims.  In this regard, the Board notes 
that VA fulfilled its duty to assist the appellant by 
providing the veteran with VA examinations of his feet in 
January 1998 and August 1999.  Furthermore, the Statement of 
the Case and Supplemental Statement of the Case informed the 
veteran of the pertinent laws and regulations and the 
evidence necessary to substantiate his claims.  Finally, the 
RO informed the veteran of the duty to assist and notice 
requirements of the VCAA in a letter dated in March 2001.  
Therefore, as the veteran has already been informed of the 
evidence needed to substantiate his claims and of the 
notification requirements, there is no prejudice to him in 
the Board proceeding to the merits of the claims.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Factual Background

In August 1997, the veteran filed a claim for increase with 
respect to his service-connected plantar fasciitis of the 
right and left feet. 

An October 1997 VA feet examination report reflects that the 
veteran complained of having pain in his feet, especially in 
his heels.  He reported that he had to walk on the balls of 
his feet.  An examination of the feet revealed that they were 
normal in appearance, to include color.  The feet were noted 
to have been warm to touch with no "dimension of 
sensation."  Range of motion of the feet in both flexion and 
dorsiflexion was normal, bilaterally.  The ankles showed no 
deformity or tenderness on palpation of both sides.  The 
plantar surfaces revealed no swelling or abnormal deformity.  
"However, is very severe on palpation of both heels and 
front of the plantar surfaces."  The examiner noted that the 
veteran almost always jerked and moved his feet away from the 
examiner upon palpation of the heels.  The veteran had no 
problems with standing, squatting, supination, or pronation, 
but he had difficulty rising on his toes and heels.  He 
claimed that it hurt to walk.  He related that he had been 
fired from his job on two occasions because he was unable to 
remain on his feet for a prolonged period of time because of 
pain.  There was no deformity noted on either foot.  The 
veteran walked normally but with a deliberate gait.  There 
were no secondary skin or vascular changes noted.  Pulses 
were normal.  The skin on both feet was intact.  A diagnosis 
of bilateral plantar fasciitis was recorded by the examining 
physician.  

VA outpatient reports, dating from October to December 1997, 
reflect that the veteran continued to seek treatment for his 
plantar fasciitis.  When seen in the VA clinic in October 
1997, he complained of pain especially on the balls of both 
of his feet.  An examination of the feet revealed that they 
were neurovascularly intact.  There was no evidence of 
ecchymosis, erythema or edema.  There was decreased 
dorsiflexion, which was greater on the right foot.  There was 
no evidence of any pathological reflexes.  An assessment of 
plantar fasciitis, capsulitis was recorded.  

A January 1998 VA feet examination report reflects that the 
veteran complained of pain, especially in the soles and heels 
of both feet.  He related that, at times, the heels would 
become more painful than the balls of his feet and that he 
would try to walk more on the balls of his feet.  It was 
noted that X-rays of the feet, performed in October 1997, 
were normal.  Upon examination, the veteran ambulated with an 
essentially normal gait.  The examiner noted that after the 
veteran took off his shoes and socks, he walked very 
cautiously as if he was in pain.  The veteran seemed to avoid 
heel pressure when he walked.  The examiner related that 
"the foot" was in line when he walked.  There was no 
pronation of the feet noted.  The feet were essentially 
normal with a little mild scaling around the toes.  No 
deformity was noted.  Palpation of the heels on the medial, 
lateral and plantar surfaces appeared to be tender to very 
mild palpation.  

The examiner in January 1998 noted that the entire soles of 
the veteran's feet were tender, bilaterally, all the way up 
into the base of the toes.  Plantar flexion of the right 
great toes caused the veteran to complain of pain which shot 
into the arch of the right foot.  Manipulation of the other 
toes on the right foot and on the left foot were painless.  
The veteran had full range of motion of the feet, 
bilaterally, and there was normal configuration of the toes.  
Palpation anywhere along the soles of the feet caused pain, 
and the veteran was noted to have slightly jumped upon 
palpation.  The feet appeared to dorsiflex about 15 to 20 
degrees.  Plantar flexion was noted to have been about 30-35 
degrees.  Inversion and eversion seemed a little bit limited 
because the examiner had to grip the foot firmly and the 
veteran complained of pain.  The veteran reported that 
ascending and descending the stairs caused pain.  He related 
that he was able to walk about 1/4 a mile before he has to 
stop and rest.  A diagnosis of bilateral plantar fasciitis 
was recorded by the examiner. 

VA outpatient reports, dating from December 1996 to November 
1999, reflect that the veteran complained of pain and 
tenderness in the feet.  In September 1997, an examination of 
the feet revealed no edema.  Pulsus were palpable, sensations 
were intact and soles were tender.  Deep tendon reflexes were 
intact.  The veteran was able to walk on his own with a 
normal gait.  When seen in February 1998, the veteran 
continued to complain of bilateral heel pain with tenderness 
in that area.  It was noted that cortisone injections in both 
feet did not help with the pain.  X-rays of the feet were 
normal.  An assessment of bilateral plantar fasciitis was 
recorded.  When seen in March 1998, the veteran complained of 
diffuse bilateral pain in the plantar aspect of both feet.  
The veteran was very sensitive to light touch on the bottom 
of both feet, almost to the point of being hypersensitive.  
He was neurovascularly intact.  There was no evidence of any 
edema, erythema or ecchymosis of both feet.  An assessment of 
plantar fasciitis was recorded. 

An August 1999 VA feet examination report reflects that a 
vascular examination of feet revealed 2/4 dorsalis pedis and 
posterior tibial bilaterally.  Capillary fill time was less 
than three seconds times ten.  There were no variscosities or 
edema.  A neurological examination of the feet was intact for 
pinprick, monofilament, and vibratory sensations.  Range of 
motion of the feet in dorsiflexion, plantar flexion, 
inversion, and eversion was normal with no pain on either 
passive or active range of motion.  The examiner noted that 
the veteran wore extra-depth shoes with inlays and metatarsal 
bars to help him walk.  There was no positive pain on 
palpation; however, plantarly, there was erythema, edema, or 
ecchymosis noted.  The veteran had discomfort when he walked 
and a somewhat antalgic gait.  X-rays of the feet were 
unremarkable.  The veteran had mild increased arch height, 
bilaterally.  He had decreased fat pads, bilaterally.  A 
diagnosis of plantar fasciitis was recorded by the examiner 

When seen in the VA outpatient clinic in July 2001, the 
veteran complained of pain in his heels and arch of the right 
foot.  He related that sometimes the "big toes" felt like 
they were swollen.  The veteran related that in the past, he 
would soak his feet but that he had also had a couple of 
Cortisone injections in his heels several years ago which did 
not help.  A vascular examination of the feet revealed 2/4 
doralis pedis and posterior tibial, bilaterally.  Capillary 
fill time was less than three seconds times ten.  There were 
no varicositites or edema.  A neurological examination of the 
feet revealed slightly diminished distal feet pinprick, 
monofilament and vibratory sensations.  Reflexes were within 
normal limits.  There was noted decreased dorsiflexion to 90 
degrees of both feet at the ankles, and pain on palpation at 
the medial tubercle calcaneus of both feet.  There was no 
erythema, edema or ecchymosis noted.  There was pain on the 
plantar facial band of the arch of both feet, which was 
greater on there right than on the left.  There was increased 
arch heights, bilaterally.  Assessments of plantar fasciitis, 
equinus bilateral feet, and a tight Achilles tendon, 
bilaterally, of the lower extremities were recorded.  The 
veteran was issued two pairs of extra depth shoes with arch 
supports. 

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2002); 38 C.F.R., Part 4 (2001).  Each disability must be 
viewed in relation to its history and there must be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.1.  Medical reports be interpreted 
in light of the whole recorded history, and each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  38 C.F.R. § 4.7.

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.

The impairment caused by the veteran's service-connected 
plantar fasciitis of the right and left feet have each been 
assigned 20 percent ratings each under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, which pertains to other foot injuries.  
Under this code, a 20 percent rating is assigned for 
moderately severe impairment, and a 30 percent rating is 
assigned for severe impairment.  With actual loss of the use 
of the foot, a 40 percent rating is applicable.  38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2002).

Overall the medical evidence demonstrates that the veteran 
has significant function of his feet remaining such that the 
Board concludes that a higher evaluation is not warranted for 
either foot.  For example, the medical evidence of record 
shows that when examined by VA in August 1999, the veteran 
walked with a somewhat antalgic gait and wore extra-depth 
shoes with inlays and metatarsal bars in order to help him 
ambulate.  However, the veteran had full range of motion of 
both feet and there was no evidence of pain on either passive 
or active range of motion.  X-rays of the feet were also 
unremarkable.  While the veteran had subjective complaints of 
pain and generalized tenderness to palpation over the plantar 
facial band of both feet, a neurological examination of the 
feet was intact.  There was also no evidence of any edema, 
erythema or ecchymoses in either foot.  This evidence 
reflects no more than, at most, moderately severe foot 
disability, and ratings higher than 20 percent for the 
plantar fasciitis of the right and left feet under Diagnostic 
Code 5284 are not warranted.

There is also no medical evidence indicated that the veteran 
has flat feet, bilateral weak foot, claw feet, or anterior 
metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or 
malunion or nonunion of the tarsal or metatarsal bones, so 
rating him by analogy to Diagnostic Codes 5276, 5277, 5278, 
5279, 5280, 5281, 5282, or 5283 would not be appropriate.  38 
C.F.R. § 4.71a, Diagnostic Codes 5276-5283 (2002).

While the veteran has complained of having pain in the soles 
of his feet and heels, there was no objective evidence of 
pain on either active or passive range of motion of the feet 
during the August 1999 VA examination.  Moreover, the 
examination report does not indicate that the veteran had any 
fatigue, weakness, or lack of endurance with repetitive use 
of his feet or during flare-ups.  In any case, the Board has 
confidence that the findings reported represent an accurate 
picture of the extent of the veteran's plantar fasciitis of 
the right and left feet.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. §§ 4.40, 4.45.

The evidence shows that the veteran is correctly compensated 
with 20 percent ratings for his plantar fasciitis of the 
right and left feet and the preponderance of the evidence is 
against higher ratings.  While the Board has considered the 
doctrine of benefit of doubt, the record does not provide an 
approximate balance of positive and negative evidence on the 
merits.  38 U.S.C.A. § 5107.  Therefore, the Board is unable 
to allow the veteran higher evaluations for these 
disabilities.

There has also been no showing that the service-connected 
plantar fasciitis of the right and left feet have caused 
marked interference with employment, necessitated frequent 
(or any) periods of hospitalization, or otherwise render 
impracticable the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  In this regard, when seen 
in the VA outpatient clinic in July 2001, the veteran 
indicated that he was employed as a truck driver.  The impact 
of the veteran's service-connected plantar fasciitis of the 
right and left feet have been considered in assigning the 20 
percent evaluations, and cannot be considered again to 
warrant referral for consideration of an extraschedular 
evaluation.  The Board agrees with the RO's determination 
that there is no evidence of an exceptional or unusual 
disability picture which renders impracticable the 
application of the regular schedular standards and that 
referral for extraschedular evaluations are not warranted 
here.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

An evaluation in excess of 20 percent for plantar fasciitis 
of the right foot is denied.

An evaluation in excess of 20 percent for plantar fasciitis 
of the left foot is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

